NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0029-19T2

STEFANOS PANTAGIS,

          Plaintiff-Appellant,

v.

ATHENA LANTZ,

     Defendant-Respondent.
____________________________

                   Submitted December 14, 2020 – Decided January 29, 2021

                   Before Judges Sabatino and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-1540-10.

                   Herbert & Weiss, LLP, attorneys for appellant (Helene
                   C. Herbert, Helayne M. Weiss and Lori E. Kolin, on the
                   briefs).

                   Ziegler, Zemsky & Resnick, attorneys for respondent
                   (Ashley Vallillo Manzi, of counsel and on the brief).

PER CURIAM
        In this post-judgment matrimonial matter, plaintiff/father appeals from

portions of May 2, June 26 and July 17, 2019 Family Part orders pertaining to

enforcement of provisions of a consent order, appointment of a law guardian for

the parties' son, and participation in a family reunification program for alienated

children. For the reasons that follow, we affirm.

        Plaintiff and defendant/mother divorced in 2013 after a sixteen-year

marriage that produced two children, a daughter, M.P.,1 born July 1999, and a

son, G.P., born May 2003. The dual judgment of divorce, which was entered

following a lengthy trial with multiple psychological experts, among other

things, awarded the parties joint legal custody of the children, with defendant

designated the parent of primary residence and plaintiff allowed to move from

supervised to unsupervised parenting time. The trial judge noted that while the

custody expert found no parental alienation at the time of the divorce, there were

"several significant indicators of [parental alienation]" evidenced by "the

[c]hildren see[ing] . . . [p]laintiff in a totally negative way and . . . [d]efendant

in a totally positive way." As a result, the divorce judgment incorporated a

defined parenting time plan, and the parties, both physicians, were ordered to

engage in family therapy.


1
    We use initials to protect the confidentiality of the children. R. 1:38-3(d)(3).
                                                                             A-0029-19T2
                                          2
      Both parties appealed the divorce judgment, resulting in an unpublished

decision affirming, in part, and remanding certain financial issues for further

proceedings. See Pantagis v. Lantz-Pantagis, No. A-6016-12 (App. Div. Feb. 4,

2016) (slip op. at 11-12). The decision noted that "the entitlement, if any, to

appellate counsel fees shall be considered in the first instance by the trial court

on remand." Id. at 12. During the remand, after two years of post-judgment

motion practice and extensive mediation, on March 2, 2018, the parties entered

into a consent order containing forty-nine provisions. In addition to the financial

issues that were the subject of the remand, the consent order included an

exhaustive parenting time plan and provisions pertaining to counsel fees and

reconciliation therapy as well as other issues unrelated to this appeal.

      The counsel fee provision stated:

            . . . Both parties hereby waive any and all rights to
            counsel fees associated with their [a]ppeal and [c]ross-
            [a]ppeal. Plaintiff made the application for counsel
            fees in his [c]ross-[a]ppeal.      These waivers are
            permanent and irrevocable.

            . . . Both parties hereby waive any and all rights to
            counsel fees associated with post judgment litigation
            currently in existence, including trial court and
            [a]ppellate [d]ivision fees through February 28, 2018.
            These waivers are permanent and irrevocable.

      Regarding reconciliation therapy, the consent order provided:


                                                                           A-0029-19T2
                                          3
            . . . The parties agree to utilize Dr. Justin Misurell for
            reconciliation therapy with [G.P.]. The parties agree to
            cooperate with one another and any professionals,
            including Dr. Misurell, to facilitate [G.P.]'s relationship
            with [plaintiff]. It is anticipated that Dr. Misurell
            wishes to meet with each parent, and each parent agrees
            to do so. It is anticipated that Dr. Misurell will he
            seeing [G.P.] once per week, and [defendant] shall
            facilitate [G.P.]'s attendance at same.          The first
            appointment is scheduled for Wednesday, February 28,
            2018, at 4:30 p.m. The parties agree and consent to Dr.
            Misurell speaking with all professionals associated
            with [G.P.]'s care[] and education. In the event that
            [G.P.] overcomes his issue of getting into a car with
            [plaintiff], then the parties agree that when there is a
            joint session with [plaintiff] and [G.P.], [plaintiff] shall
            pick up at [defendant's] home and bring [G.P.] to the
            joint session. [Plaintiff] to drop off at [defendant's]
            home.

            . . . It is [plaintiff's] position that if [r]econciliation
            [t]herapy is unsuccessful as of June 2018, [G.P.] and
            [plaintiff] should attend a week long workshop for
            families affected by parental alienation, such as Family
            Bridges or Overcoming Barriers Family Camp. It is
            [defendant's] position that there has been no parental
            alienation and no such camp is necessary.

      About a year later, on or about March 4, 2019, plaintiff moved to enforce

litigant's rights and to set aside certain provisions of the March 2, 2018 consent

order under Rule 4:50-1. Pertinent to this appeal, plaintiff sought to vacate the

provisions of the consent order "regarding [his] waiver of counsel fees on

appeal, the post judgment legal fees, and mediation costs" due to defendant's


                                                                           A-0029-19T2
                                         4
purported "false pretenses and misrepresentations . . . before the mediator, the

[c]ourt[,] and [p]laintiff."   Plaintiff also asserted that defendant violated

litigant's rights by failing to comply with the consent order and sought an arrest

warrant for "her non-compliance and obstruction of [his] joint custody and

parenting time."

      In support of his motion, among other things, plaintiff claimed defendant

failed to "ensure [G.P. was] brought to reunification therapy with Dr. Misurell."

In his accompanying certification, plaintiff averred that:

            Despite [d]efendant's representations to comply and
            participate in therapy, I had only six father son
            reunification sessions with Dr. Misurell. The therapy
            was necessary due to [d]efendant's years of parental
            alienation and pathological lies she told our children[]
            and the court. In a follow-up session Dr. Misurell
            advised me [d]efendant stopped bringing [G.P.] to
            therapy . . . I had discussed with Dr. Misurell filing a
            motion regarding [d]efendant's [o]bstruction and her
            refusal to bring [G.P.] to therapy. However, Dr.
            Misurell suggested I wait[,] and I did. Dr. Misurell's
            request not to file an application with the [c]ourt to
            enforce therapy or parenting time was based on his
            concern it would "escalate tensions between [G.P.], his
            mother, and his parents and would thus undermine any
            chance of the therapeutic process succeeding." . . . .
            That is clearly not [d]efendant's intentions as she
            continued the litigation and bitter fight at the ultimate
            expense of our children not having a relationship with
            their father.



                                                                          A-0029-19T2
                                        5
      According to plaintiff, as a result of defendant's continued recalcitrance,

Dr. Misurell ultimately suspended treatment and notified the parties in an

October 18, 2018 email, stating:

            I regret to inform you that in light of [G.P.] and
            [defendant's] inconsistent attendance and lack of
            participation in therapy I have decided to suspend
            treatment and cancel the standing appointment. I have
            only seen him twice since June 20, 2018. I fear at this
            point continuing with therapy in this way will be
            counterproductive. I will be sending you a treatment
            summary letter containing my recommendations for the
            next steps. I wish you well with the process.

      The October 18, 2018 treatment summary letter provided by Dr. Misurell

reported:

            [G.P.] and his parents attended [twenty-five] therapy
            sessions. Of those sessions, [G.P.] attended [fourteen].
            However, only six of those sessions included [G.P.] and
            his father together, which was woefully inadequate.
            [Plaintiff] attended nine sessions individually and six
            sessions with [G.P.].2 Throughout the therapeutic
            process [plaintiff] presented as highly invested and
            engaged in the therapeutic process[] and was respectful
            and accommodating to both this clinician and to [G.P.]
            ....

            Although [defendant] was present at a number of our
            sessions and reportedly encouraged [G.P.] to attend, her

2
   Dr. Misurell also reported that defendant "attend[ed] two sessions over the
summer . . . without [G.P.] present[,]" during which "she discussed ways in
which the relationship between [G.P.] and his father could be improved and
strategies for encouraging [G.P.] to attend therapy."
                                                                         A-0029-19T2
                                       6
            participation in and support of the reunification therapy
            process could have been stronger. For one, [defendant]
            could have taken steps to ensure that [G.P.] is
            complying with his parenting time and therapy
            obligations.     Secondly, in the event of session
            cancellations, [defendant] cou1d have assisted in
            rescheduling therapy to another day and time so as not
            to lose clinical momentum. Thirdly, [defendant] and
            [plaintiff] could have worked together as a team to
            improve [G.P.]'s relational problems. While [plaintiff]
            was receptive to meeting with [defendant] in the
            context of therapy, she was not and would not agree to
            working together with [G.P.]'s father. It is likely that
            [defendant's] lack of full participation in the process
            contributed to the lack of therapeutic success.

            As a result of [G.P.]'s and [defendant's] lack of
            sufficient support and participation in the reunification
            therapy process, a determination was made to suspend
            treatment. . . . It is likely that [G.P.] and his father may
            need a higher level of intervention in order to address
            the relationship difficulties and the alienation dynamics
            present in this case. For instance, they may benefit
            from Family Bridges. This program is considered the
            gold standard in treating parent child alienation related
            difficulties and is . . . intensive and immersive. It is
            only recommended in cases in which outpatient therapy
            has not been successful after repeated attempts.

      Defendant opposed plaintiff's motion and cross-moved for enforcement of

other provisions of the consent order unrelated to the issues germane to this

appeal.   In her accompanying certification, defendant denied plaintiff's

allegations of non-compliance and fraud and alleged that his "motion [was]

retaliation for the ethics grievance she [had] filed against [his] attorney, who

                                                                           A-0029-19T2
                                         7
[was] also his wife." 3 Defendant explained that when she received Dr. Misurell's

October 18, 2018 letter, she "was surprised" as she "had no idea that he intended

to stop therapy. In fact, [she] immediately responded questioning why he had

unilaterally done so without warning to [her] or [G.P.]."4 However, while she

believed that "[a]t this juncture, it [was] unrealistic to expect [G.P.] to resume

weekly therapy with [p]laintiff and Dr. Misurell simply from a scheduling

standpoint," she asserted she would "not interfere with or object to continuing

with reunification therapy" "[t]o the extent Dr. Misurell has availability that will

coincide with [G.P.]'s availability."

      Defendant further asserted that "while [she] remain[ed] committed to

assisting [G.P.] build his relationship with his father," whenever she "tell[s]

[G.P.] he has to go to therapy or he has to see his father, he retaliates against

[her]."   Moreover, notwithstanding plaintiff's allegations to the contrary,

according to defendant, "[the children] have dinner with [p]laintiff nearly every

Saturday and Sunday. They refer to their dinners with [p]laintiff as 'Athena



3
   Defendant had previously moved in the Appellate Division to disqualify
plaintiff's attorney pursuant to RPC 3.7, which motion was denied by order dated
July 10, 2014.
4
   Defendant believed that "Dr. Misurell was always partial to [p]laintiff" as
"[h]is participation in [their] matter commenced as [p]laintiff's expert."
                                                                            A-0029-19T2
                                         8
bashing sessions,' because according to them, [p]laintiff utilizes his time with

the children to disparage [her]."       Nonetheless, defendant "continue[d] to

encourage the children to spend time with their father and they continue[d] to

do so." In a reply certification, plaintiff refuted defendant's allegations but

agreed that reunification therapy with Dr. Misurell should be resumed.

      During oral argument conducted on April 26, 2019, after establishing that

G.P. was having "biweekly visits with [plaintiff]," the judge rejected plaintiff's

claim that defendant was "not allowing any contact" between plaintiff and G.P.

as "simply not true." Likewise, the judge rejected plaintiff's contention that

defendant was not cooperating with reunification therapy based on the record of

"at least twenty[-]five sessions" with Dr. Misurell.         The judge therefore

determined that plaintiff failed to "establish[] . . . complete fraud" or "deception

. . . to the level to vacate" the counsel fee waiver provisions of the consent order

and denied plaintiff's Rule 4:50-1 motion, stating:

                  In terms of your motion . . . to vacate the consent
            order, you indicated that it was completely based on
            fraud, that once [defendant] got money, 5 she was
            basically going to walk away, and not comply. I
            disagree.

5
  The judge was referring to plaintiff's claim that once defendant obtained the
benefit of the financial terms in the consent order, specifically the quitclaim
deed for the former marital residence and funds from pre-marital asset accounts,
she stopped cooperating with the other provisions of the consent order.
                                                                            A-0029-19T2
                                         9
                      The record does not support that [defendant has]
               done absolutely nothing to comply and that there was
               fraud.

         However, the judge found that despite the protracted history of litigation

between the parties, neither "party ha[d] sufficiently protected the interest of"

G.P. As a result, the judge appointed "an attorney" pursuant to Rule 5:8A to

provide G.P. "a voice." Acknowledging the differing roles, the judge stressed

that she was not "appoint[ing] . . . a guardian ad litem [(GAL)]," "but an

attorney" to serve as "an advocate" for G.P. The judge also ordered participation

in the Family Bridges program, as recommended by Dr. Misurell, and continued

therapy with Dr. Misurell in the interim with defendant ensuring G.P.'s

attendance.     Plaintiff's counsel advised the judge that the Family Bridges

program required certain orders from the court for participation and offered to

send a proposed order for the court's approval. The judge memorialized her

decision in a May 2, 2019 order, which appointed Michael Spinato, Esq. to

represent G.P. and included a June 6, 2019 return date for a case management

conference (CMC).

         On May 22, 2019, plaintiff moved for reconsideration of the May 2, 2019

order.     In a supporting certification, plaintiff reiterated the allegations of

defendant's obstruction and lack of cooperation with his parenting time and

                                                                           A-0029-19T2
                                         10
G.P.'s reunification therapy. Plaintiff sought "a finding of parental alienation

for [d]efendant's actions" and a "temporary" award of "custody of [G.P.] while

attending the Family Bridges program." Plaintiff also sought reconsideration of

"the appointment of a law guardian for [G.P.,]" asserting that it would "be futile

because [G.P.] has been indoctrinated to view [him] negatively."

      On June 11, 2019, defendant opposed plaintiff's motion and cross-moved

to modify the May 2, 2019 order to reflect that, given G.P.'s "anxiety regarding

the . . . program," G.P. not be compelled to attend the Family Bridges program

until the court has heard from G.P.'s appointed attorney.         Defendant also

requested counsel fees and costs associated with filing the application, pointing

out that "[p]laintiff does not incur counsel fees and effectively uses his current

wife to drag [plaintiff] through the legal system." Defendant further asserted

that plaintiff's "allegations of alienation [were] baseless," inasmuch as plaintiff

"sees [their] children weekly, oftentimes having more quality time with them

than [she does] on a weekend."

      Additionally, defendant urged the court to appoint a new reunification

therapist to replace Dr. Misurell. In her supporting certification, defendant

characterized Dr. Misurell as "nothing more than [p]laintiff's mouthpiece," who

was not working in "[G.P.]'s best interest, but rather working toward helping


                                                                           A-0029-19T2
                                       11
[p]laintiff sabotage [her]." To support her contention, defendant recounted the

following exchanges between herself and Dr. Misurell concerning scheduling

G.P.'s appointments:

            a. On April 29th, Dr. Misurell sent [p]laintiff and me an
            email regarding his first available appointment on
            Sunday []May 5th[]. . . .

            b. On April 29th, I wrote back, explaining that May 5th
            was [G.P.]'s birthday, and he was having a birthday
            party with his friends that day. . . . However, I said to
            Dr. Misurell, . . . . May 8, Wednesday is free after
            school. Let me know what time on Wednesday works
            for you. . . .

            c. On April 30th, Dr. Misurell indicated he did not have
            any Wednesday availability and asked if there were any
            other days after school available. . . .

            d. On April 30th, I wrote back, asking Dr. Misurell how
            late his sessions could be scheduled. . . .

            e. On April 30th, Dr. Misurell provided us with his
            office hours. . . .

            f. On May lst, I wrote Wednesdays will continue to be
            the preferable day for the long run. However, in the
            interest of getting started Thursday at 6[:]30 pm might
            work in the interim. . . .

            g. On May 1st, Dr. Misurell indicated his only available
            appointment was Sunday at noon, but he would keep us
            posted on available times and put us on a waitlist for a
            standing appointment on Wednesdays. . . .



                                                                        A-0029-19T2
                                      12
            h. On May 14th at noon, Dr. Misurell indicated he had
            a cancellation for the following day (Wednesday) at
            4:30pm. . . .

            i. On May 14th, I responded less than two hours later,
            explaining that it was my 50th birthday and I had plans
            to be in New York City, so I could not make it. . . .

            j. On May 14th, Dr. Misurell indicated he had
            availability on Thursday at 5:30pm. . . .

            k. On May 14th, I responded, indicating that [G.P.] has
            his tutor until 5:30pm. I asked again if we could do
            Thursday at 6:30pm. . . .

      Defendant related another instance when she had to cancel a session

unexpectedly upon learning from G.P. "for the first time" that "he was required

to stay after school to study for [a final exam]." Defendant explained that

although Dr. Misurell "blames her" for the cancellations, "[w]hat he does not

understand is that [G.P.] is a teenager" who "makes his own schedule, and

oftentimes, [she is] the last to learn about his plans." Defendant stated that

notwithstanding the scheduling issues, "since the entry of the [May 2, 2019

o]rder, [G.P.] saw Dr. Misurell on May 21st and June 5th." However,

            when [G.P.] came out from the [May 21st] session, he
            lashed out at [her], telling [her] it was all [her] fault that
            he had to return to Dr. Misurell. He was very upset,
            telling [her] that Dr. Misurell told him there was going
            to be another lawyer involved in the case. He had a
            complete meltdown, and [she] had to be the one to pick
            up the pieces.

                                                                             A-0029-19T2
                                        13
      On June 26, 2019, following oral argument, the judge denied both

motions, explaining that neither party provided a basis for reconsideration

pursuant to court rule, see R. 4:49-2, or caselaw. See Fusco v. Bd. of Educ. of

Newark, 349 N.J. Super. 455, 462 (App. Div. 2002) (explaining reconsideration

is only available when "either ([1]) the [c]ourt has expressed its decision based

upon a palpably incorrect or irrational basis, or (2) it is obvious that the [c]ourt

either did not consider, or failed to appreciate the significance of probative,

competent evidence." (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990))).

      As to reconsidering the denial of the Rule 4:50-1 motion, the judge stated

that mere "disagree[ment]" with the decision "does [not] mean that it was

incorrect." The judge then reiterated that plaintiff failed to meet the Rule 4:50-

1 standard because there was no "mistake[,]" "no surprise[,]" "no newly-

discovered evidence," and "no fraud established in any way."            Turning to

plaintiff's request to reconsider the appointment of Spinato to serve as G.P.'s law

guardian, the judge reiterated her "concerns as to whether either parent at this

time [was] protecting the interests of their child" and expressed the "need to

have independent counsel to do so." The judge pointed to the "absolutely

contentious" litigation that had been ongoing since 2013 and lamented that "a

                                                                            A-0029-19T2
                                        14
[sixteen]-year-old [was] stuck in the middle of all of this." The judge noted that

the circumstances were exacerbated by the personal relationship between

plaintiff and his attorney, specifically, the fact that they were married to each

other and G.P. had reportedly made "very disparaging" comments about his

stepmother.

      To that point, addressing plaintiff's attorney, who was also G.P.'s

stepmother, the judge stated that in a prior certification, plaintiff had averred

that the reason G.P. refused to come to plaintiff's home was because of his

stepmother, about whom G.P. made several disparaging and pejorative remarks.

The judge stated:

              [T]hat . . . gives me pause . . . .

              [Y]ou are in a very difficult position right now and I
              want to make sure that the child's best interests are
              protected. And I am not accusing [plaintiff] of
              anything. What I'm saying is I need to have someone
              advocate for the child.

The judge reiterated the "different functions" of a GAL and a law guardian and

confirmed that G.P. "need[ed] legal representation, because the parents [were]

completely at odds" and the judge was "not convinced that either [parent]" or

"the attorneys" representing them had "the child['s] best interests at heart."




                                                                           A-0029-19T2
                                          15
      In a memorializing order dated June 26, 2019, the judge scheduled a CMC

for July 23, 2019, to allow Spinato time to familiarize himself with the matter

in order to advance G.P.'s position. While the judge directed the parties to

resume therapy with Dr. Misurell and attend the Family Bridges program in the

interim, the judge refused to sign the proposed order submitted by plaintiff for

participation in the program because it included a "judicial determination" of

parental alienation that had not been made by the court. The following day, June

27, 2019, plaintiff's attorney submitted a revised proposed order to the court and

counsel for G.P.'s attendance at the Family Bridges program.          Among the

twenty-five provisions in the order, the order specified that plaintiff would have

"sole legal and residential custody" of G.P. "while engaged in [the program]"

and would have "authority to make all decisions regarding [G.P.'s] welfare

without consultation." Both defendant and the law guardian submitted written

objections to the proposed order.

      As a result, the judge conducted a CMC on July 17, instead of July 23,

2019, to address the proposed order and the objections. At the conference,

plaintiff's counsel advised that she had contacted the Family Bridges program

and was told that they required a specific order to commence the program. Upon

finding that the proposed order contained "legal determinations" that had never


                                                                          A-0029-19T2
                                       16
been made by the court and modified "some of the provisions that have

previously been agreed upon by the parties by awarding [plaintiff] sole legal and

residential custody of the child," the judge again refused to sign the order.

      At the conference, in addition to objecting to the proposed order, Spinato,

as G.P.'s law guardian, requested that the judge "terminate th[e] litigation" and

relieve G.P. of all obligations "to attend any therapy for reunification."

According to Spinato,

                  [G.P.] does not want to reconnect. And one of
            the things that he would tell you is my father doesn't
            understand me. I asked him specifically about the
            alienation . . . . And [G.P.] would tell this [c]ourt
            through me that his mother does not alienate him or has
            not taken steps to alienate him. That's what he says.

                   He will tell you . . . that mom doesn't speak ill of
            his father, but he feels vice-versa, that his dad speaks
            ill of his mother, which drives him . . . further away
            from his father.

      Spinato explained that when G.P. told him that he recalled the acrimony

between his parents from the time that he "was in diapers," "it reverberated

through [Spinato's] head that this young . . . man was dealing with this for . . .

the last eleven, twelve years." Spinato implored that "[i]t's got to end for him,

for his sake, for his benefit, for his best interest. It has to end." Spinato

acknowledged that there was no motion pending before the court to effectuate


                                                                          A-0029-19T2
                                       17
G.P.'s wishes but expressed his intention to file the appropriate motion on G.P.'s

behalf.

        The judge expressed sympathy for G.P.'s position, but agreed that "the

litigation ha[d] to continue" as "there [was] no motion pending before th[e c]ourt

indicating otherwise." After confirming with both parties that reunification

therapy with Dr. Misurell "ha[d] been going well," the judge ordered the

continuation of reunification therapy with Dr. Misurell and noted that "as long

as there [was] continued compliance, there [was] no need for [G.P.] to attend

the Family Bridges program." Plaintiff's counsel therefore agreed to withdraw

the request for attendance at the Family Bridges program given that the parties

were in compliance with reunification therapy.             The judge entered a

corresponding order dated July 17, 2019, and this appeal followed.

        On appeal, plaintiff 6 raises the following contentions for our

consideration: 7

              I: THE TRIAL COURT ABUSED ITS DISCRETION,
              MADE FINDINGS INCONSISTENT WITH OR

6
    Defendant has not cross-appealed any of the judge's decisions.
7
   In his reply brief, plaintiff raises a new argument requesting that we retain
"original jurisdiction relating to the application of attorney fees." We decline to
address the argument, as it is improper for a party to use a reply brief to raise an
issue for the first time. Goldsmith v. Camden Cnty Surrogate's Office, 408 N.J.
Super. 376, 388 (App. Div. 2009).
                                                                            A-0029-19T2
                                        18
            UNSUPPORTED BY COMPETENT EVIDENCE,
            AND FAILED TO CONSIDER THE CONTROLLING
            LEGAL PRINCIPLES IN FAILING TO FIND
            DEFENDANT IN VIOLATION OF LITIGANT'S
            RIGHTS.

            II:  THE JUDGE ERRED IN DENYING THE
            LIMITED RELIEF REQUESTED TO SET ASIDE
            SPECIFIC PROVISIONS OF THE CONSENT
            ORDER WHICH WOULD PERMIT PLAINTIFF THE
            OPPORTUNITY TO MAKE AN APPLICATION FOR
            COUNSEL FEES IN ACCORDANCE WITH THE
            PRIOR REMAND ORDER.

            III. THE JUDGE ERRED IN APPOINTING A LAW
            GUARDIAN     FOR    THE     CHILD    AND
            DISREGARDED THE DISTINCTION BETWEEN
            THE APPOINTMENT OF AN ATTORNEY
            PURSUANT TO [RULE] 5:8A VERSUS [RULE]
            5:8B.

      Our review of orders entered by Family Part judges is generally

deferential. Landers v. Landers, 444 N.J. Super. 315, 319 (App. Div. 2016)

(citing Gnall v. Gnall, 222 N.J. 414, 428 (2015)). "The general rule is that

findings by the trial court are binding on appeal when supported by adequate,

substantial, credible evidence" in the record. Cesare v. Cesare, 154 N.J. 394,

411-12 (1998). We owe substantial deference to the Family Part's findings of

facts "[b]ecause of the family courts' special jurisdiction and expertise in family

matters." Id. at 413. Thus, while we owe no special deference to the trial judge's



                                                                           A-0029-19T2
                                       19
legal conclusions, Manalapan Realty, L.P., v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995), we will

            "not disturb the factual findings and legal conclusions
            of the trial judge unless . . . convinced that they are so
            manifestly unsupported by or inconsistent with the
            competent, relevant and reasonably credible evidence
            as to offend the interests of justice" or when we
            determine the court has palpably abused its discretion.

            [Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div.
            2010) (alteration in original) (quoting Cesare, 154 N.J.
            at 412).]

      We also review a trial court's decision on a motion for reconsideration

under an abuse of discretion standard. Cummings v. Bahr, 295 N.J. Super. 374,

389 (App. Div. 1996). Accordingly, "a trial court's reconsideration decision will

be left undisturbed unless it represents a clear abuse of discretion." Pitney

Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382 (App.

Div. 2015) (citing Hous. Auth. of Morristown v. Little, 135 N.J. 274, 283

(1994)). A court abuses its discretion "when a decision is 'made without a

rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis.'" Ibid. (quoting Flagg v. Essex Cnty. Prosecutor, 171

N.J. 561, 571 (2002)).

      Likewise,



                                                                         A-0029-19T2
                                       20
            [a] motion under Rule 4:50-1 is addressed to the sound
            discretion of the trial court, which should be guided by
            equitable principles in determining whether relief
            should be granted or denied. The decision granting or
            denying an application to open a judgment will be left
            undisturbed unless it represents a clear abuse of
            discretion.

            [Little, 135 N.J. at 283 (internal citations omitted).]

      "Rule 4:50-1 provides for relief from a judgment in six enumerated

circumstances," In re Estate of Schifftner, 385 N.J. Super. 37, 41 (App. Div.

2006), and "does not distinguish between consent judgments and those issued

after trial." DEG, LLC v. Twp. of Fairfield, 198 N.J. 242, 261 (2009). The Rule

provides that

            the court may relieve a party . . . from a final judgment
            or order for the following reasons: (a) mistake,
            inadvertence, surprise, or excusable neglect; (b) newly
            discovered evidence which would probably alter the
            judgment or order and which by due diligence could not
            have been discovered in time to move for a new trial
            under [Rule] 4:49; (c) fraud . . . , misrepresentation, or
            other misconduct of an adverse party; (d) the judgment
            or order is void; (e) the judgment or order has been
            satisfied, released or discharged, or a prior judgment or
            order upon which it is based has been reversed or
            otherwise vacated, or it is no longer equitable that the
            judgment or order should have prospective application;
            or (f) any other reason justifying relief from the
            operation of the judgment or order.

            [R. 4:50-1.]


                                                                         A-0029-19T2
                                       21
      Importantly, Rule 4:50-1 does not provide "an opportunity for parties to a

consent judgment to change their minds; nor is it a pathway to reopen litigation

because a party either views his settlement as less advantageous than it had

previously appeared, or rethinks the effectiveness of his original legal strategy."

DEG, LLC, 198 N.J. at 261. "Rather, the rule is a carefully crafted vehicle

intended to underscore the need for repose while achieving a just result." Ibid.

Thus, "[o]nly the existence of one of [the six triggering events] will allow a

party to challenge the substance of the judgment," id. at 261-62, and "[r]elief

[under the rule] is granted sparingly." F.B. v. A.L.G., 176 N.J. 201, 207 (2003).

      Guided by these deferential principles and our thorough review of the

record, we discern no error in the determinations made by the judge to warrant

our intervention and affirm substantially for the reasons stated in the judge's oral

opinions. Plaintiff argues the judge erred in "disregard[ing] the history of

parental alienation" and overlooking the best interest factors contained in

N.J.S.A. 9:2-4 to "determin[e] the disputed parenting time issue[s]." See Terry

v. Terry, 270 N.J. Super. 105, 107, 119 (App. Div. 1994) (reversing and

remanding "portions of the original judgment pertinent to custody and

visitation" because "the trial court failed to analyze the evidence presented at

trial pursuant to the mandatory statutory considerations delineated in N.J.S.A.


                                                                            A-0029-19T2
                                        22
9:2-4" as well as "the additional requirement that the court consider and

articulate why its custody decision is deemed to be in the child's best interest").

However, plaintiff's arguments are misguided and misplaced because the judge

neither modified custody nor parenting time. Indeed, during the April 26, 2019

oral argument, the judge explicitly stated she was "not changing any of the terms

of the [agreed-upon] parenting time." Instead, the judge prudently appointed a

law guardian to advocate for G.P., pursuant to Rule 5:8A.

      Rule 5:8A provides that

            In all cases where custody or parenting time/visitation
            is an issue, the court may, on the application of either
            party or the child or children in a custody or parenting
            time/visitation dispute, or on its own motion, appoint
            counsel on behalf of the child or children. Counsel
            shall be an attorney licensed to practice in the courts of
            the State of New Jersey and shall serve as the child's
            lawyer. The appointment of counsel should occur when
            the trial court concludes that a child's best interest is not
            being sufficiently protected by the attorneys for the
            parties.

      "A court-appointed counsel's services are to the child." Div. of Youth &

Family Servs. v. Robert M., 347 N.J. Super. 44, 69 (App. Div. 2002) (quoting

Pressler & Verniero, Current N.J. Court Rules, cmt. on R. 5:8A, 5:8B,

www.gannlaw.com (2021)). "Counsel acts as an independent legal advocate for

the best interests of the child and takes an active part in the hearing, ranging


                                                                            A-0029-19T2
                                        23
from subpoenaing and cross-examining witnesses to appealing the decision, if

warranted." Ibid. (quoting Pressler & Verniero, cmt. on R. 5:8A, 5:8B). In In

re M.R., 135 N.J. 155, 173 (1994), our Supreme Court explained the difference

between the role of a law guardian, pursuant to Rule 5:8A, and GAL, pursuant

to Rule 5:8B, noting that appointment of a law guardian is "for legal advocacy"

while a GAL's

            services are to the court on behalf of the child. The
            GAL acts as an independent fact finder, investigator
            and evaluator as to what furthers the best interests of
            the child. The GAL submits a written report to the court
            and is available to testify. If the purpose of the
            appointment is for independent investigation and fact
            finding, then a GAL would be appointed.

            [Ibid. (quoting Pressler & Verniero, cmt. on R. 5:8A,
            5:8B).]

      "We made the same distinction in [In re] Adoption of a [C]hild by E.T.,"

where we stated "the basic role of a law guardian for . . . a minor is to 'zealously

advocate the client's cause' whereas the basic role of a [GAL] is to assist the

court in its determination of the . . . minor's best interest." Robert M., 347 N.J.

Super. at 70 (App. Div. 2002) (quoting In re Adoption of a Child by E.T., 302

N.J. Super. 533, 539 (App. Div. 1997)). The decision to appoint either a GAL

or a law guardian under the Rules is left to the "broad discretion" of the Family

Part judge. Gyimoty v. Gyimoty, 319 N.J. Super. 544, 550 n.1 (Ch. Div. 1998).

                                                                            A-0029-19T2
                                        24
      Here, the judge clearly articulated her reasons for appointing a law

guardian and repeatedly expressed a thorough understanding of the differing

roles between a law guardian and a GAL. Given the circumstances in the case,

we discern no abuse of discretion in the judge's appointment of a law guardian

to advocate for G.P., and we conclude plaintiff's contrary arguments are

uniformly without merit. A Family Part

            judge entrusted with these difficult and often heart-
            rendering decisions must be advised of a child's wishes
            if justice is to be done. Law guardians are obliged to
            make the wishes of their clients known, to make
            recommendations as to how a child client's desires may
            best be accomplished, to express any concerns
            regarding the child's safety or well-being and in a
            proper case to suggest the appointment of a guardian ad
            litem.

            [Robert M., 347 N.J. Super. at 70.]

That is exactly what occurred here.

      To the extent we have not addressed a particular argument, it is because

either our disposition makes it unnecessary or the argument was without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-0029-19T2
                                      25